DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-16 are currently pending.
Priority:  This application is a 371 of PCT/EP2017/050620 (01/13/2017)
and claims priority to EUROPEAN PATENT OFFICE (EPO) 16151298.3 (01/14/2016).
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (W02013036997) in view of Guo et al. (Lab Chip, 2012, 12, 2146–2155), amended to be further in view of Macosko et al. (Cell, 161, p. 1202-1214, 2015).
Cooper discloses a microfluidic apparatus for the analysis of cells (Abstract, paragraph [0097]-[0099], [0101], [0118], [0136], [0213], [0214] and Figure 1 -3). The apparatus comprises a plurality of compartments and at least in some embodiments two types of cells ([0213]). The results of cell-cell interaction are analyzed by various means, including RNA production ([0098]). In other embodiments the response of one kind of cells to factors such as plasmid or viruses are analyzed ([0101]). The latter factors include subject matter which is not distinguishable from the cell-free expression system referred to in present claims. 
The prior art does not contain the wording that wherein at least 1 % of said compartments comprise both factors (i) and (ii) according to present claim 1. Nonetheless, the 
Although Cooper does disclose markers for use in an assay including exogenous DNA or RNA ([0136]), the only true technical difference between the plurality of microfluidic compartments of present claim 1 versus Cooper is that Cooper does not disclose directly and unambiguously a set of barcode oligonucleotides each comprising a barcode sequence unique to the set and a sequence capable of binding specifically to mRNA and/or cDNA, according to point (iii) of claim 1.  However, one of ordinary skill in the art would know from Cooper that, as the response, the synthesis of RNA is analyzed in at least some embodiments disclosed (e. g. [0098]). 
Guo discloses a plurality of microfluidic compartments for biological assays (Abstract). According to the prior art the droplets can encapsulate cells, DNA, and other particles or molecules in the aqueous phase (page 2146, column 2, middle part). Moreover, the droplets may be coalesced to mix their contents (last sentence on page 2146, column 2 to the next page). Moreover, Guo discloses that there is automatic association of genotypes with functional output through compartmentalization (page 2148, column 1, last paragraph). Moreover, unique barcodes can be included in each droplet that identifies the content of the droplet in terms of its origin (page 2148, column 2, paragraph before last). Moreover, according to page 2149, column 
In view of Guo it is considered that no single embodiment is disclosed, unambiguously which would be characterized by the combination of barcode sequence and sequence capable of biding specifically to mRNA and/ or cDNA.  However, Guo discloses the use of barcodes for analysis of expression of genes in single cell analysis (p. 2148-2149, Fig 2).  In addition, Macosko teaches the Drop-Seq technique which one of ordinary skill in the art would be aware of and be highly motivated to combine with the teaching of Cooper and Guo because they all are in the same field of endeavor and relate to cell-level sequence analysis.  One of ordinary skill in the art following the teaching of Macosko would consider incorporating the technique disclosed therein – i.e. outlined in Fig. 2, including the polyT sequence 3’ from the barcode which is equivalent to the “sequence capable of binding specifically to mRNA and/or cDNA” and “capable of priming a DNA polymerization”.  Thereby meeting the limitations of new claim 16.
Thus, one of ordinary skill in the art would know and reasonably consider applying Macosko and Guo’s use of barcodes for analysis of expression of genes in a single cell analysis and arrive at the claimed invention.  
Moreover, claims 2-5, 7-15 refer to further technical aspects of the subject matter of claim 1 and the uses thereof, which would be obvious to one of ordinary skill in the art.  

Regarding claim 6, it relates to that the second cell is a nonhuman plasma cell of the B-cell lineage and the polypeptide ligand is an antibody produced by the plasma cell. Guo discloses on page 2151, column 1, last paragraph, the use of a bead that binds the antibody produced by the plasma cell.  Thus, claim 6 differs from Guo in that the antibody target is not on a bead, but rather on the first cell. However, one of ordinary skill in the art would know that there are embodiments where the antigen for which antibody is sought is expressed on the surface of a cell.  For such embodiments one of ordinary skill in the art would consider using the antigen expressing cell, instead of the bead. It would be immediately apparent to one of ordinary skill in the art that by using a cell instead of the bead there would be no need to prepare the antigen and coat the bead with it if the cell expressing the antigen expresses it on its surface and therefore can serve the same function as the bead disclosed in Guo. Thus, one of ordinary skill in the art would also arrive at the subject matter of claim 6 with a reasonable expectation of success, by following the prior art and the general knowledge of the skilled person. Therefore claim 6 is also obvious.
Response
Applicant amended claims 1 and 11 to add the following language:

    PNG
    media_image1.png
    116
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    372
    459
    media_image2.png
    Greyscale

where the polyT corresponds to the sequence capable of binding specifically to the mRNA (Macosko p. 1203: “an oligo-dT sequence for capturing polyadenylated mRNAs and priming reverse transcription.”).  
	Applicant also argues that Macosko does not contemplate inclusion of a second cell.  Macosko teaches “Cell Doublets” and performed analysis of the doublets (“we analyzed mixtures of cultured human (HEK) and mouse (3T3) cells, scoring the numbers of human and mouse transcripts that associated with each cell barcode“) (p. 1204).  
Therefore, none of Applicant’s arguments are persuasive and the rejection is maintained.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639